Title: Continental Congress To William Greene, [11 December 1782]
From: Hamilton, Alexander,Continental Congress
To: Greene, William


Philadelphia [December 11, 1782]
Sir
Congress are equally affected and alarmed by the information they have received that the Legislature of your state at their last meeting have refused their concurrence in the establishment of a duty on imports. They consider this measure as so indispensable to the prosecution of the war, that a sense of duty and regard to the common safety compel them to renew their efforts to engage a compliance with it; and in this view they have determined to send a deputation of three of their members to your state, as expressed in the inclosed resolution. The Gentlemen they have appointed will be able to lay before you a full and just representation of the public affairs, from which they flatter themselves will result a conviction of the propriety of their solicitude upon the present occasion. Convinced by past experience of the zeal and patriotism of the state of Rhode Island, they cannot doubt that It will yield to those urgent considerations which flow from a knowlege of our true situation.
They will only briefly observe that the increasing discontents of the army, the loud clamours of the public creditors, and the extreme disproportion between the current supplies and the demands of the public service are so many invincible arguments for the fund recommended by Congress. They feel themselves unable to devise any other, that will be more efficacious, less exceptionable or more generally agreeable; and if this is rejected they anticipate calamities of a most menacing nature, with this consolation however, that they have faithfully discharged their trust, and that the mischiefs which may follow cannot be attributed to them.
A principal object of the proposed fund is to procure loans abroad. If no security can be held out to lenders, the success of these must necessarily be very limited. The last accounts on the subject were not flattering; and when intelligence shall arrive in Europe that the state of Rhode Island has disagreed to the only fund, which has yet been devised there is every reason to apprehend it will have a fatal influence on their future progress. Deprived of this resource, our affairs must in all probability rapidly hasten to a dangerous crisis, and these states be involved in greater embarrassments than they have yet experienced, and from which it may be much more difficult to emerge.
Congress will only add a request to Your Excellency that if the Legislature should not be sitting, it may be called together as speedily as possible to enable the Gentlemen whom they have deputed to perform the purpose of their mission.
